Appeal from a judgment of the Wayne County Court (Kehoe, J.), rendered June 22, 2001. The appeal was held by this Court by order entered November 21, 2003, decision was reserved and the matter was remitted to the Wayne County Court for further proceedings in accordance with a memorandum (1 AD3d 1050 [2003]).
Now, upon reading and filing the stipulation of discontinuance sworn to by defendant on April 19, 2004 and signed by the attorneys for the parties on April 19 and 21, 2004,
It is hereby ordered that said appeal be and the same hereby is unanimously dismissed upon stipulation. Present—Pine, J.P., Wisner, Hurlbutt, Gorski and Lawton, JJ.